Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-09-2021 and  02-08-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s art unit 2693. Receipt is acknowledged of papers submitted on 09-09-2021 under new application with preliminary amendments; which have been placed of record in the file. Claims 1-20 are pending. 

Response to Amendment
The amendment filed 09-09-2021  does not introduce any new matter into the disclosure.  The added material which is supported by the original disclosure.
The amendments are entered and further considered as well as extensively searched.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davison John et al. (US 20140038708 A1)  in view of Hake Jeffrey Scott (US 10639557 B2).

Regarding Claim 1, Davison John et al. (US 20140038708 A1) suggests a data processing apparatus (paragraph 44 figure 1, item 110), comprising input circuitry to receive viewpoint data (paragraphs 38-40 suggesting input circuitry receiving viewpoint data) indicative of respective viewpoints for a plurality of spectators of a virtual environment (paragraph 38, 42, 47, suggests cameras 170-i receiving viewpoint indicative of respective viewpoints for a plurality of spectators of a virtual environment); detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data (paragraphs 42, 47, 54-56 suggests detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data); selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions (paragraphs 54-59 suggests selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions); and output circuitry to output data indicative of one or more of the selected regions (figure 1, paragraphs 53, 55, 63-64 video game controller 182-h suggests output circuitry to output data indicative of one or more of the selected regions).
However, Davison John et al. (US 20140038708 A1) fails  to disclose an input circuit or device that receives.
However, Hake Jeffrey Scott (US 10639557 B2) does disclose input circuit or device being head mounted display receives viewpoint data (please see  Col. 1, Lines 57-61 discloses  motion-synchronized virtual reality ride for a plurality of passengers, comprises a motion platform supported by a plurality of actuators, a plurality of passenger seats mounted upon the motion platform, a plurality of passenger head-mounted displays, and a ride model programmed to control the plurality of actuators in accordance with the ride model, and communicate information regarding progress of the ride to each of the passenger head-mounted displays, wherein each of the passenger head-mounted displays combine the information regarding progress of the ride with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers).
Davison John et al. (US 20140038708 A1)  teaches A data processing apparatus, comprising: receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment; detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data; selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions; and output circuitry to output data indicative of one or more of the selected regions.
Davison John et al. (US 20140038708 A1)  teaches : receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment.
Hake Jeffrey Scott (US 10639557 B2) teaches input circuit or device being head mounted display receives viewpoint data
Davison John et al. (US 20140038708 A1)  does not teach input circuit or device being head mounted display receives viewpoint data
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Davison John et al. (US 20140038708 A1)  performs the same function as it does separately of plurality spectators able to view selected viewpoint on display screen of display . Hake Jeffrey Scott (US 10639557 B2) performs the same function as it does separately of plurality of users with  head mounted display view same or different selected viewpoint able to view on display screen of display
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Davison John et al. (US 20140038708 A1)  to include input device (or circuit) to be as head mounted display, as disclosed by Hake Jeffrey Scott (US 10639557 B2) thereby each of the spectators with head-mounted displays combine the information regarding viewpoint data with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers (or spectators) as Hake Jeffrey Scott (US 10639557 B2) discusses at col. 1, lines 57-61.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to select a region that is one selected from the list consisting of includes one or more of a predefined region of the virtual environment; and li. a region defined by each location in the region being within a predetermined distance of at least a threshold number of the detected portions (paragraphs 43, 54-59, 63 suggests selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-m areas demonstrating a threshold level of activity) and importance). 

Regarding Claim 3, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to assign a priority rating to a selected region in dependence upon a number of the respective viewpoints corresponding to the selected region  (paragraphs 43, 54-59, 63 selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance paragraph 58 also suggests a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint region is displayed, both are displayed)

Regarding Claim 4, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to assign the priority rating to the selected region in dependence upon whether the number of the respective viewpoints corresponding to the selected region exceeds a threshold number of viewpoints (paragraphs 43, 54-59, 63 suggests paragraphs 43, 54-59, 63 selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance further paragraph 58 suggests  the virtual viewpoint application 140 or the video game application 142 may be comprised of one or more modules capable of tracking character activity, such as tracking the firing of weaponry, fighting engagement, explosions, or collisions. The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and thresholds established. As such, when the threshold is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed and  whenever more than three characters are involved in a fight comprising the firing of weaponry a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).

Regarding Claim 5, Davison John et al. (US 20140038708 A1) suggests the priority rating is indicative of the number of the respective viewpoints corresponding to the selected region (paragraphs 43, 54-59, 63 suggests selection  circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance further paragraph 58 suggests  the virtual viewpoint application 140 or the video game application 142 may be comprised of one or more modules capable of tracking character activity, such as tracking the firing of weaponry, fighting engagement, explosions, or collisions. The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and thresholds established. As such, when the threshold is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed and whenever more than three characters are involved in a fight comprising the firing of weaponry a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).
 
Regarding Claim 6, Davison John et al. (US 20140038708 A1) suggests the output circuitry is configured to output the data indicative of the selected region in dependence upon the priority rating assigned to the selected region (paragraphs 43, 54-59, 63 suggests selection  circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance further paragraph 58 suggests  the virtual viewpoint application 140 or the video game application 142 may be comprised of one or more modules capable of tracking character activity, such as tracking the firing of weaponry, fighting engagement, explosions, or collisions. The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and thresholds established. As such, when the threshold is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed and  whenever more than three characters are involved in a fight comprising the firing of weaponry a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).

Regarding Claim 7, Davison John et al. (US 20140038708 A1) suggests the output circuitry is configured to output the data indicative of the selected region when the priority rating associated with the selected region has a higher priority or a same priority as a threshold priority rating (paragraphs 43, 54-59, 63 suggests selection  circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance further paragraph 58 suggests  the virtual viewpoint application 140 or the video game application 142 may be comprised of one or more modules capable of tracking character activity, such as tracking the firing of weaponry, fighting engagement, explosions, or collisions. The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and thresholds established. As such, when the threshold is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed and  whenever more than three characters are involved in a fight comprising the firing of weaponry a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).

Regarding Claim 8, Davison John et al. (US 20140038708 A1) suggests the data output by the output circuitry is indicative of the selected region and the priority rating assigned to the selected region (paragraphs 43, 54-59, 63 suggests selection  circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance further paragraph 58 suggests  the virtual viewpoint application 140 or the video game application 142 may be comprised of one or more modules capable of tracking character activity, such as tracking the firing of weaponry, fighting engagement, explosions, or collisions. The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and thresholds established. As such, when the threshold is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed and  whenever more than three characters are involved in a fight comprising the firing of weaponry a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).

Regarding Claim 9, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to select a region of the virtual environment in dependence upon whether a number of the respective viewpoints corresponding to the region satisfies a threshold condition for region selection (please see paragraphs 43, 54-59, 63 suggests selection  circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions hotspot 340-3, 340-m areas demonstrating a threshold level of activity and importance further paragraph 58 suggests  the virtual viewpoint application 140 or the video game application 142 may be comprised of one or more modules capable of tracking character activity, such as tracking the firing of weaponry, fighting engagement, explosions, or collisions. The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and thresholds established. As such, when the threshold is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed and  whenever more than three characters are involved in a fight comprising the firing of weaponry a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).

Regarding Claim 10, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to assign, to each respective viewpoint, one or more classifications from a plurality of classifications in dependence upon spectator data associated with the plurality of spectators (please see paragraphs 51-59 suggests selection circuit per spectators data leads to various kinds of triggers which suggests assign, to each respective viewpoint, one or more classifications from a plurality of classifications in dependence upon spectator data associated with the plurality of spectators).

Regarding Claim 11, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to select a region of the virtual environment in dependence upon whether a number of the respective viewpoints corresponding to the region and having a same classification satisfies a threshold condition for region selection (please see paragraph 51-59, specifically paragraph 58 please see lines  suggests fighting engagement specific classification (a trigger) select a region of the virtual environment in dependence upon whether a number of the respective viewpoints corresponding to the region and having a same classification satisfies a threshold condition for region selection).

Regarding Claim 12, Davison John et al. (US 20140038708 A1) suggests the selection circuitry is configured to calculate a value for a region of the virtual environment in dependence upon the respective viewpoints corresponding to the region, wherein the selection circuitry is configured to assign a weighting parameter to at least one of the respective viewpoints corresponding to the region in dependence upon a classification assigned to the respective viewpoint, and wherein the selection circuitry is configured to select the region of the virtual environment in dependence upon whether the value for the region exceeds a threshold value for a threshold amount of time (please see paragraphs 42, 53-59, 62-63, figures 3A-3G suggests a virtual viewpoint 148-5 invoked  (per classification) when the view of a character 310 is obstructed by one or more obstructions 320-1, 320-2. As shown in FIG. 3E, characters 314 or game objects 330 behind obstructions 320-1, 320-2 may be displayed in virtual viewpoint 148-5 responsive to a view obstruction. In addition to the "see-through" examples shown in FIG. 3E, alternative virtual viewpoints 148-e may be provided that present a perspective on the other side of an obstruction. Referring to FIG. 3F, therein is provided a virtual environment overhead virtual viewpoint 148-6, which provides a high-level view of the virtual environment for a video game application 142 from a map-like perspective. According to embodiments, certain game objects may be indicated in the virtual viewpoint 148-6 which are of importance, are important and may not be visible otherwise, or both, such as the first character 310. FIG. 3G provides the same perspective of FIG. 3F, augmented to provide a virtual environment activity overhead virtual viewpoint 148-7 (i.e. "heat map"). In the example embodiment of FIG. 3G, the virtual viewpoint 148-7 highlights "hotspots" 340-m, such as areas of activity 340-1, 340-2 (e.g., areas demonstrating a threshold level of activity) and importance 340-3, 340-4 (e.g., strategic areas, or areas where certain game objects are located); paragraph 58, suggests  The activity may be quantified (e.g., number of weapons being fired, number of rounds fired per amount of time, number of characters affected by the weapons, number of characters involved in the activity, ranking or score of engaged characters) and threshold established. As such, when the threshold  is reached (e.g., more than three users are engaged, or a character associated with a particular ranking, weapon, level, or game element is involved in a particular activity), then one or more specified virtual viewpoints 148-e may be displayed.).

Regarding Claim 13, Davison John et al. (US 20140038708 A1) suggests the data output by the output circuitry is indicative of one or more regions of a two-dimensional map for visually representing the virtual environment (figure 1, paragraphs  45, 53-59, 63-64 video game controller 182-h  suggests The virtual viewpoint application 140 may be external to the video game application 142 (i.e., a "stand-alone" embodiment), accessing the video game application 142 and video game information 144-d for managing the virtual viewpoints 148-e presented on the display 180-g. For instance, the virtual viewpoint application may access the video game application 142, the video game information 144-d, a video game engine for the video game application 142, or some combination thereof, for example, through one or more APIs, and may be configured to output video signals comprising animations for the video game application. In one embodiment, the virtual viewpoint application may generate and output its own video signals to produce virtual viewpoints 148-e for the video game application 142. In another embodiment, the virtual viewpoint application 140 may generate instructions for the video game application 142 or video game engine thereof to output certain virtual viewpoints 148-e to the display 180-g. and whenever more than three characters are involved in a fight comprising the firing of weaponry, a first-person perspective of the character with the highest ranking is displayed, a top-down viewpoint is displayed, both are displayed, or some combination thereof).

Regarding Claim 14, Davison John et al. (US 20140038708 A1) suggests the viewpoint data for a spectator is indicative of a position and orientation of the viewpoint for the spectator with respect to the virtual environment (paragraph 38).

Regarding Claim 15, Davison John et al. (US 20140038708 A1) suggests the detection circuitry is configured to detect a portion of the virtual environment viewed by a respective viewpoint in dependence upon the position and orientation of the viewpoint and a field of view associated with the viewpoint (paragraph 38)

Regarding Claim 16, Davison John et al. (US 20140038708 A1) fails to suggest at least one of the position and orientation of the viewpoint is updated responsive to a control data output by an input device associated with the spectator (paragraph 38, 45,  52, at least one of the position and orientation of the viewpoint is updated responsive to a control data output by an input device associated with the spectator)

Regarding Claim 17, Hake Jeffrey Scott (US 10639557 B2) does suggest the input device is a head-mountable display (HMD) ( to output one or more images of the virtual environment for display to the spectator (Col. 2, Lines 5-12), and wherein the viewpoint data comprises gaze data for the spectator indicative of a gaze point for the spectator with respect to the virtual reality environment (Col. 1, Lines 57-61,Col. 2, Lines 25-28, Col. 7, Lines 8-25 discloses Head-mounted displays 212 include gyroscopes and/or accelerometers to determine that the passenger's head has moved with the motion platform 208 and update the view based on the change in orientation of the passenger's head. In still other embodiments, both of these techniques may be used. For example, the head-mounted displays 212 may measure the movement of the user's head with respect to the motion platform 208, and display changes not reflected in the orientation of the motion platform 208 (for example, rotations) can be communicated directly to the head-mounted displays 212 and f a simulated roller coaster executes a banking turn to the right, motion platform 208 may tilt in the appropriate direction (i.e., to the right), while ride model 202 instructs head-mounted displays 212 to rotate the perspectives of passengers 210 accordingly).

Regarding Claim 18, Davison John et al. (US 20140038708 A1) suggests a system comprising: a server (paragraph 44) comprising a data processing apparatus (paragraph 44 figure 1, item 110), comprising (i) input circuitry to receive viewpoint data (paragraphs 38-40 suggesting input circuitry receiving viewpoint data) indicative of respective viewpoints for a plurality of spectators of a virtual environment (paragraph 38, 42, 47, suggests cameras 170-i receiving viewpoint indicative of respective viewpoints for a plurality of spectators of a virtual environment);  (ii) detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data (paragraphs 42, 47, 54-56 suggests detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data);  (iii) selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions (paragraphs 54-59 suggests selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions); and (iv) output circuitry to output data indicative of one or more of the selected regions (figure 1, paragraphs 53, 55, 63-64 video game controller 182-h suggests output circuitry to output data indicative of one or more of the selected regions) and a plurality of user devices associated with the plurality of spectators of the virtual environment, wherein the output circuitry is configured to output the data indicative of one or more of the selected regions to one or more of the user devices (please see paragraphs 51-59, 63, 70 suggests FIG. 5, multiple servers 120-1, 120-2, 120-b may be in communication with a plurality of computing devices 110-1, 110-2, 110-3, 110-a through a network 500-o. The computing devices 110-2, 110-3 may be dedicated to live game play, while computing device 110-1 may be dedicated to managing virtual viewpoints 148-12, 148-13, 148-14, 148-15, for example, presented to spectators at the e-sporting event. Each computing device 110-2, 110-3 may have a dedicated display 180-3, 180-4 for displaying a video game user interface 146-5, 146-6 having virtual viewpoints 148-16, 148-17. For instance, the video game application 142 for the e-sports event may be a FPS application such that the virtual viewpoints 148-16, 148-17 are configured as first-person virtual viewpoints 148-e, which is most conducive to this type of game play. The computing device 110-1 may be coupled to more than one display 180-1, 180-2, 180-3 arranged to provide spectators with multiple virtual viewpoints 148-12, 148-13, 148-14, 148-15. During live game play, multiple virtual viewpoints 148-12, 148-13, 148-14, 148-15 may be presented to users for the live game action of users playing on computing devices 110-2, 110-3. In addition, the virtual viewpoints 148-12, 148-13, 148-15, 148-16, 148-17 may be made available over a network 500-o, such as the Internet, for viewing through one or more applications, such as a web browser or a thin client application).
However, Davison John et al. (US 20140038708 A1) fails  to disclose an input circuit or device that receives.
However, Hake Jeffrey Scott (US 10639557 B2) does disclose input circuit or device being head mounted display receives viewpoint data (please see  Col. 1, Lines 57-61 discloses  motion-synchronized virtual reality ride for a plurality of passengers, comprises a motion platform supported by a plurality of actuators, a plurality of passenger seats mounted upon the motion platform, a plurality of passenger head-mounted displays, and a ride model programmed to control the plurality of actuators in accordance with the ride model, and communicate information regarding progress of the ride to each of the passenger head-mounted displays, wherein each of the passenger head-mounted displays combine the information regarding progress of the ride with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers).
Davison John et al. (US 20140038708 A1)  teaches A data processing apparatus, comprising: receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment; detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data; selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions; and output circuitry to output data indicative of one or more of the selected regions.
Davison John et al. (US 20140038708 A1)  teaches : receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment.
Hake Jeffrey Scott (US 10639557 B2) teaches input circuit or device being head mounted display receives viewpoint data
Davison John et al. (US 20140038708 A1)  does not teach input circuit or device being head mounted display receives viewpoint data
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Davison John et al. (US 20140038708 A1)  performs the same function as it does separately of plurality spectators able to view selected viewpoint on display screen of display . Hake Jeffrey Scott (US 10639557 B2) performs the same function as it does separately of plurality of users with  head mounted display view same or different selected viewpoint able to view on display screen of display
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Davison John et al. (US 20140038708 A1)  to include input device (or circuit) to be as head mounted display, as disclosed by Hake Jeffrey Scott (US 10639557 B2) thereby each of the spectators with head-mounted displays combine the information regarding viewpoint data with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers (or spectators) as Hake Jeffrey Scott (US 10639557 B2) discusses at col. 1, lines 57-61.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 19, Davison John et al. (US 20140038708 A1) suggests a data processing apparatus (paragraph 44 figure 1, item 110), comprising input circuitry to receive viewpoint data (paragraphs 38-40 suggesting input circuitry receiving viewpoint data) indicative of respective viewpoints for a plurality of spectators of a virtual environment (paragraph 38, 42, 47, suggests cameras 170-i receiving viewpoint indicative of respective viewpoints for a plurality of spectators of a virtual environment); detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data (paragraphs 42, 47, 54-56 suggests detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data); selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions (paragraphs 54-59 suggests selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions); and output circuitry to output data indicative of one or more of the selected regions (figure 1, paragraphs 53, 55, 63-64 video game controller 182-h suggests output circuitry to output data indicative of one or more of the selected regions). 
However, Davison John et al. (US 20140038708 A1) fails  to disclose an input circuit or device that receives.
However, Hake Jeffrey Scott (US 10639557 B2) does disclose input circuit or device being head mounted display receives viewpoint data (please see  Col. 1, Lines 57-61 discloses  motion-synchronized virtual reality ride for a plurality of passengers, comprises a motion platform supported by a plurality of actuators, a plurality of passenger seats mounted upon the motion platform, a plurality of passenger head-mounted displays, and a ride model programmed to control the plurality of actuators in accordance with the ride model, and communicate information regarding progress of the ride to each of the passenger head-mounted displays, wherein each of the passenger head-mounted displays combine the information regarding progress of the ride with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers).
Davison John et al. (US 20140038708 A1)  teaches A data processing apparatus, comprising: receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment; detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data; selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions; and output circuitry to output data indicative of one or more of the selected regions.
Davison John et al. (US 20140038708 A1)  teaches : receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment.
Hake Jeffrey Scott (US 10639557 B2) teaches input circuit or device being head mounted display receives viewpoint data
Davison John et al. (US 20140038708 A1)  does not teach input circuit or device being head mounted display receives viewpoint data
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Davison John et al. (US 20140038708 A1)  performs the same function as it does separately of plurality spectators able to view selected viewpoint on display screen of display . Hake Jeffrey Scott (US 10639557 B2) performs the same function as it does separately of plurality of users with  head mounted display view same or different selected viewpoint able to view on display screen of display
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Davison John et al. (US 20140038708 A1)  to include input device (or circuit) to be as head mounted display, as disclosed by Hake Jeffrey Scott (US 10639557 B2) thereby each of the spectators with head-mounted displays combine the information regarding viewpoint data with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers (or spectators) as Hake Jeffrey Scott (US 10639557 B2) discusses at col. 1, lines 57-61.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 20, Davison John et al. (US 20140038708 A1) suggests  a non-transitory, computer readable storage medium containing computer software which, when executed by a computer (please see paragraph 85), causes a data processing apparatus (paragraph 44 figure 1, item 110), comprising input circuitry to receive viewpoint data (paragraphs 38-40 suggesting input circuitry receiving viewpoint data) indicative of respective viewpoints for a plurality of spectators of a virtual environment (paragraph 38, 42, 47, suggests cameras 170-i receiving viewpoint indicative of respective viewpoints for a plurality of spectators of a virtual environment); detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data (paragraphs 42, 47, 54-56 suggests detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data); selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions (paragraphs 54-59 suggests selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions); and output circuitry to output data indicative of one or more of the selected regions (figure 1, paragraphs 53, 55, 63-64 video game controller 182-h suggests output circuitry to output data indicative of one or more of the selected regions).
However, Davison John et al. (US 20140038708 A1) fails  to disclose an input circuit or device that receives.
However, Hake Jeffrey Scott (US 10639557 B2) does disclose input circuit or device being head mounted display receives viewpoint data (please see  Col. 1, Lines 57-61 discloses  motion-synchronized virtual reality ride for a plurality of passengers, comprises a motion platform supported by a plurality of actuators, a plurality of passenger seats mounted upon the motion platform, a plurality of passenger head-mounted displays, and a ride model programmed to control the plurality of actuators in accordance with the ride model, and communicate information regarding progress of the ride to each of the passenger head-mounted displays, wherein each of the passenger head-mounted displays combine the information regarding progress of the ride with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers).
Davison John et al. (US 20140038708 A1)  teaches A data processing apparatus, comprising: receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment; detection circuitry to detect a portion of the virtual environment viewed by each of the respective viewpoints in dependence upon the viewpoint data; selection circuitry to select one or more regions of the virtual environment in dependence upon at least some of the detected portions; and output circuitry to output data indicative of one or more of the selected regions.
Davison John et al. (US 20140038708 A1)  teaches : receiving viewpoint data indicative of respective viewpoints for a plurality of spectators of a virtual environment.
Hake Jeffrey Scott (US 10639557 B2) teaches input circuit or device being head mounted display receives viewpoint data
Davison John et al. (US 20140038708 A1)  does not teach input circuit or device being head mounted display receives viewpoint data
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
In combination, Davison John et al. (US 20140038708 A1)  performs the same function as it does separately of plurality spectators able to view selected viewpoint on display screen of display . Hake Jeffrey Scott (US 10639557 B2) performs the same function as it does separately of plurality of users with  head mounted display view same or different selected viewpoint able to view on display screen of display
Therefore one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in modifying the invention of Davison John et al. (US 20140038708 A1)  to include input device (or circuit) to be as head mounted display, as disclosed by Hake Jeffrey Scott (US 10639557 B2) thereby each of the spectators with head-mounted displays combine the information regarding viewpoint data with passenger gaze information to display a personalized viewpoint for each passenger of the plurality of passengers (or spectators) as Hake Jeffrey Scott (US 10639557 B2) discusses at col. 1, lines 57-61.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
Johnston Darby et al. (US 20160283081 A!) disclosure; paragraphs 32, 47, 93, 107 discloses The server 108 can receive a user request for displaying a view of the VR environment, from an interactive device (e.g., computing device 102, head-mounted device 104, or display device 112 shown in FIG. 1), on the interactive device from which the user request originates or on another interactive device. For example, a user input can be received from the computing device 102 for displaying a view of the VR environment on a head-mounted device 104 associated with the user. Upon receiving such a request, the server 108 can provide appropriate view information to the interactive device (or another interactive device) by rendering one or more images representing a view requested by the user and sending the rendered images to the interactive device (or another interactive device). In implementations, the server 108 can include hardware and software for a rendering algorithm to rendering such images. The rendering algorithm can utilize one or more scene files that contain objects in a defined language or data structure. For example, the scene file may include a description of the virtual scene that includes geometries, viewpoints, textures, lighting, and shading information of different virtual environments, virtual backgrounds, and virtual objects in the scene. Any suitable rendering algorithm can be used to process the scene file to render the images of the view requested by the user. In some examples, a rendering algorithm may use one or more of rasterization techniques, ray casting techniques, ray tracing techniques, radiosity techniques, or other suitable techniques for rendering an image. In one example, the rendering algorithm used by the server 108 may include rasterization with deferred shading and dynamic global illumination. In some embodiments, the server 108 may include a graphics processing unit (GPU) in addition to a central processing unit (CPU) for rendering the images of the media content item 110. The render component 510 can be configured to render one or more images representing a view determined by the communication component 510 and may modify the rendered images with the view augmentation information received from the view augmentation component 506. For example, without limitation, the render component 510 can render multiple images representing a 360 degree view of the VR environment from a viewpoint corresponding to the user's position in the area 204 shown in FIG. 2. In that example, view augmentation such as a menu can be generated by the view augmentation component 506 and can be rendered on to one or more of the images for presentation. An assisting operator may be enabled to control the views of the VR environment displayed for multiple users. For example, in one situation, the assisting operator may include a lecturer, and the VR environment may include a scene of a historical event. The assisting operator, the lecturer, may be enabled to control the views of the VR environment, the historical scene, displayed on the HMDs 104 of students to show the students different visual perspectives of the historical scene, e.g., from different characters in such a scene.
 	Lian PO-Han (US 20170192407 A1) disclosure; paragraphs 24, 40, 54 discloses The server 108 can receive a user request for displaying a view of the VR environment on head-mounted device 104 and/or display device 112. For example, a user input can be received from the HMD 104 for displaying a view of the VR environment—e.g., the user may tilt his head to look right. Upon receiving such a request, the server 108 can provide appropriate view information by rendering one or more images representing a view requested by the user and sending the rendered images to HMD 104 or display devices 112 for presentation. In implementations, the server 108 can include hardware and software for a rendering algorithm to rendering such images. The rendering algorithm can utilize one or more scene files that contain objects in a defined language or data structure. For example, the scene file may include a description of the virtual scene that includes geometries, viewpoints, textures, lighting, and shading information of different VR environments, virtual backgrounds, and virtual objects in the scene. Any suitable rendering algorithm can be used to process the scene file to render the images of the view requested by the user. In some examples, a rendering algorithm may use one or more of rasterization techniques, ray casting techniques, ray tracing techniques, radiosity techniques, or other suitable techniques for rendering an image. In one example, the rendering algorithm used by the server 108 may include rasterization with deferred shading and dynamic global illumination. In some embodiments, the server 108 may include a graphics processing unit (GPU) in addition to a central processing unit (CPU) for rendering the images of the media content item 110. The render component 510 can be configured to render one or more images representing a view determined by the communication component 510 and may modify the rendered images with the view information received from the view determination component 508. For example, without limitation, the render component 510 can render multiple images representing a 180 degree view of the VR view from a viewpoint corresponding to the user's position in the automobile 102 as described above shown in FIG. 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
10-24-2022